IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00428-CV

GAYLELYNN R. KING AND SARAH KING,
                                                           Appellants
v.

FLOYD WALKER,
                                                           Appellee


                          From the 413th District Court
                             Johnson County, Texas
                           Trial Court No. C200700530


                          MEMORANDUM OPINION


      Appellants, Gaylelynn R. King and Sarah King, appealed a judgment rendered

against them pursuant to a jury trial.     The appeal was referred to mediation.      In

response to a request for a mediation status report from the Kings, the Court received a

letter dated June 2, 2010 from the Kings’ attorney informing the Court that he believed a

settlement had been reached and was awaiting the signature of one of the parties.

When no further information about the settlement was received, the Clerk of this Court

again sent a letter to the Kings. By that letter, dated June 25, 2010, the Kings were

notified that they must provide the Court with a motion to dismiss or a status report
regarding the appeal within 14 days from the date of the letter. The Clerk also warned

the Kings that if the Court did not timely receive a motion to dismiss the appeal or a

status report regarding the appeal, the appeal would be dismissed for want of

prosecution.

       More than 14 days have passed, and we have not received a motion to dismiss

the appeal or a status report regarding the appeal.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(b).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009). Under these circumstances,

we suspend the rule and order the Clerk to write off all unpaid filing fees in this case.

TEX. R. APP. P. 2. . The write-off of the fees from the accounts receivable of the Court in

no way eliminates or reduces the fees owed by Gaylelynn R. King and Sarah King.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed July 28, 2010
[CV06]


King v. Walker                                                                       Page 2